DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 13-17, drawn to a container system, classified in B25H 3/021, in the reply filed on November 11th 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 13 recites the limitations “said first container” and “a second said container”. There is no “first container” defined prior to this limitation, only “at least two containers”, therefore, the claim is indefinite.  (This limitations may be corrected to read “a first of said at least two containers” and “a second of said at least two containers” for clarity.) 
Claim 14 contains the limitation “the length of said step”. There is no antecedent basis for this limitation. 
Claim 15 contains the limitation “the length of said first tooth”. There is no antecedent basis for this limitation. 

Allowable Subject Matter
Claim 13 (and subsequent dependent claims 14-17) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 20170121056) teaches a container system including at least two containers (containers 1, Figs 1 and 3), each container (1) comprising: a carve out (recessed area in sidewall; Fig 1, area of sidewall 11 that is recessed houses fastener 14) formed adjacent an upper surface of the container (the recess is adjacent the upper surface, 12, of container 1); a step formed (15, including 151) adjacent a lower surface of the container (adjacent 13, Fig 2), said step including an upper surface portion (upper surface of 151) and a lower lip (lower surface of 151); a latch (14) pivotally disposed in said carve out, said latch including a first hook (142) having a first tooth (portion of 142 that protrudes beyond plate 141) extending therefrom wherein, said first said container is stackable on a second said container with said latch of said second container disposed adjacent said step of said first container (Figs 2, 3), and said latch is pivotable between a first position (Fig 4A) in which said first hook overlies said step of said first container and said first tooth extends along a side surface of said step of said first container to thereby secure said containers from moving relative to each other (hook 142 overlies step 151, the tooth (protruding portion of 142) and plate (141) extending along the upper and outer (side) surfaces of the step), and to a second position in which said first hook does not overlie said step of said first container (Fig 2, hook 142 does not overlie step 151).
Wang does not teach a second hook having a second tooth, or that said second tooth engages said lower lip of said step of said first container to secure said latch in said second position.
Gonitianer (DE 10201611285) teaches a container system including at least two containers (1; abstract; paragraph [0034]), each container (1) comprising: a carve out (annotated Fig 1- the sidewalls perpendicular to the wall on which 11b (11a is a duplication of 11b on the opposite side of the container) is formed protrude beyond the surface of this wall, as such is it recessed i.e. a “carveout” on 
Gonitianer does not teach a carveout formed adjacent an upper surface of the container, a step formed adjacent a lower surface of the container, or that a second tooth engages said lower lip of said step of said first container to secure said latch in said second position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735